 


115 HR 5665 IH: Accountability for Represented Workers Act
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS2d Session 
H. R. 5665 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2018 
Mr. Francis Rooney of Florida introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Labor-Management Reporting and Disclosure Act of 1959 to clarify the term labor organization. 
 
 
1.Short titleThis Act may be cited as the Accountability for Represented Workers Act.  2.Clarification of the term labor organizationSection 3 of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 402) is amended— 
(1)in subsection (i)— (A)by inserting (including any effort to discuss or communicate with an employer the establishment of, or changes to, particular terms and conditions of employment, or to take any action to pressure an employer into accepting the establishment of, or changes to, such terms and conditions of employment) after conditions of employment; and  
(B)by inserting (who may include any individual who is an employee without regard to whether the labor organization deals with the employer of such individual) after employees; and  (2)in subsection (j)— 
(A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and indenting appropriately;  (B)by striking (j) and inserting (j) (1); and  
(C)by adding at the end the following:  (2)Paragraph (1) shall not be considered an exhaustive list of the labor organizations that shall be deemed to be engaged in an industry affecting commerce..  
 
